 



ADDENDUM
TO THE
INTERNATIONAL TRANSMISSION COMPANY
MANAGEMENT SUPPLEMENTAL BENEFIT PLAN
          This Addendum is to the International Transmission Company (“ITC”)
Management Supplemental Benefit Plan (“Plan”), established May 10, 2005 to
supplement the pension benefits of Joseph L. Welch (“Executive”), the president
and chief executive officer of ITC Holdings Corp. and ITC. Effective as set
forth below, the following additional provisions shall be considered a part of
the Plan:
          1.      The following additional sentence shall be added to the end of
Section 2.f. of the Plan, effective as of the date of this Addendum, to read as
follows:
          “The foregoing notwithstanding, the Executive’s “Compensation” shall
not include any “Special Bonus Amounts” awarded, paid, accrued, vested or
deferred at any time after the effective date of this Addendum under the ITC
Holdings Corp. Executive Group Special Bonus Plan.”
          2.      The language of “Step 2” under Section 7 of the Plan shall be
revised, effective as of the date of this Addendum, to read as follows:
          “Executive will be a participant in the ITC Retirement Plan. At the
time Executive’s benefits are calculated for this Plan, his total benefits under
the ITC Retirement Plan will be determined, including (i) the value of his cash
balance account as of the calculation date, and (ii) any other annuity benefit
that is payable to Executive thereunder. The total of such benefit amounts will
be converted into an annuity that is equal to the Actuarial Equivalent of the
Guaranteed Term Plus Life Benefit (the “ITC Plan Benefit”).”
          3.      The following additional sentence shall be added to the end of
Section 6 of the Plan, effective as of the date which is 12 months after the
date of this Addendum, to read as follows:
          “In the event the commencement of such payments is delayed due to the
provisions of Section 409A, there shall be payable to or on behalf of Executive
at the time such payments are permitted to commence, a lump sum amount equal to
the payments under this Plan that would otherwise have been payable during the
period of delay required by Section 409A.”

 



--------------------------------------------------------------------------------



 



ADOPTED AND EFFECTIVE as of this 17th day of May, 2006

            INTERNATIONAL TRANSMISSION COMPANY
      By /s/ Daniel J. Oginsky       Title Vice President, General Counsel and
Secretary           

CONSENTED TO as of this 17th day of May, 2006

            EXECUTIVE
      /s/ Joseph L. Welch       Joseph L. Welch           

 